Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 3-4, 6-8, 12-13, and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 08/04/2021, is hereby withdrawn and claims 3-4, 6-8, 12-13, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The Amendment filed 05/09/2022 has been entered. Claims 1, 3-4, 6-8, 11-13, 15, and 16-18 remain pending in the application.  Applicant’s amendments to the Claims have overcome each the 112(b) rejection previously set forth in the Final Office Action mailed 02/16/2022.   
	
Reasons for Allowance
Claims 1, 3-4, 6-8, 11-13, 15, and 16-18 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim 1 is allowable due to the incorporation of indicated allowable subject matter of claim 10 (see Remarks filed 05/09/2022, page 6; see reasons for the indication of allowable subject matter in the Final Rejection filed 02/16/2022, page 7). None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1. Claims 3-4, 6-8, 11-13, 15, and 18 are allowable based on their dependency on claim 1.
Regarding claims 16-17, claims 16-17 are allowable for being rewritten in independent form including all of the limitations of the base claim (see Remarks filed 05/09/2022, page 6; see reasons for the indication of allowable subject matter in the Final Rejection filed 02/16/2022, pages 7-8). None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claims 16 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798         
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797